 


109 HR 5148 IH: Federal Employees Paid Parental Leave Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5148 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Maloney (for herself, Mr. Tom Davis of Virginia, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To ensure that at least one-half of the 12 weeks of parental leave made available to a Federal employee under subchapter V of chapter 63 of title 5, United States Code, shall be paid leave. 
 
 
1.Short titleThis Act may be cited as the Federal Employees Paid Parental Leave Act of 2006. 
2.Paid parental leave Subsection (d) of section 6382 of title 5, United States Code, is amended to read as follows: 
 
(d) 
(1)An employee may elect to substitute for any leave without pay under subparagraph (A), (B), (C), or (D) of subsection (a)(1) any paid leave which is available to such employee for that purpose. 
(2)The paid leave that is available to an employee for purposes of paragraph (1) is— 
(A)to the extent that subparagraph (A) or (B) of subsection (a)(1) is the basis for the entitlement to leave under this subchapter— 
(i)6 administrative workweeks of paid leave under this clause in connection with the birth or placement involved; and 
(ii)any annual or sick leave accrued or accumulated by such employee under subchapter I; and 
(B)to the extent that subparagraph (C) or (D) of subsection (a)(1) is the basis for the entitlement to leave under this subchapter, any annual or sick leave accrued or accumulated by such employee under subchapter I. 
(3)Nothing in this subchapter shall be considered to require— 
(A)that an employing agency provide paid sick leave in any situation in which such employing agency would not normally be required to provide such leave; or 
(B)in a circumstance to which subparagraph (A) of paragraph (2) applies, that an employee first use all or any portion of the leave described in clause (ii) of such subparagraph before being allowed to use leave described in clause (i) of such subparagraph. 
(4)Leave under paragraph (2)(A)(i)— 
(A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency; 
(B)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and 
(C)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use. 
(5)The Office shall prescribe any regulations necessary to carry out this subsection, including, subject to paragraph (3)(B), the manner in which an employee may designate any day or other period as to which such employee wishes to use leave described in paragraph (2)(A)(i). . 
3.Effective dateThe amendments made by this Act shall not be effective with respect to any birth or placement occurring before the end of the 6-month period beginning on the date of the enactment of this Act. 
 
